AO 440(Rev. 06/12) Summons in a Civil Action
                                                                                                                 COPY
                                     United States District Court
                                                                       for the

                                                        Eastern District



                        Nina Fischman




                           Plaintiff(s)
                                                                             PRO SE OFFICt^
                                V.                                                Civil Actio

 Hon Jerome C. Murphy, In his Official and individual
  capacity: Shalom S. Maldenbaum; Jonathan Stein;
    Elliot Blumenthal, Eric W. Berry; and Michael A.
               Schiff in his official capacity
                          Defendant(s)                                                                                LINDSAY, MX
                                                    SUMMONS IN A CIVIL ACTION

                                                                                 SHALOM S MAIDENBAUM,              JONATHAN STEIN,
To:(Defendant's name and address)           Hon. JEROME C MURPHY
                                                                                 483 Chestnut Street               132 Spruce Street
                                            Nassau County Supreme Court,                                           Cedarhurst, New York
                                                                                 Cedarhurst, NY 11516
                                            3rd Floor
                                             100 Supreme Court Drive
                                            Mineola,NY 11501


                                               (PLEASE SEE ATTACHED)

          A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you(not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2) or(3)—you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:               PRO SE PLAINTIFF
                                          Nina Fischman
                                          703 Carlyle Street
                                          Woodmere, NY 11598




          If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.                                 OOUGLAS C PALIVIER

                                                                                      CLERK OF COURT



Date:             06/02/2021
                                                                                                        lure ofClerk or Deputy Clerk
